I am of opinion that, under the principle of strictissimijuris, the surety is not liable within the precise terms of his contract.
I do not think full force and effect is given, in the prevailing opinion, to the words, "It being understood that this bond *Page 35 
is to be binding for all the time that said Matthew T. Trumpbour shall hold said office of assistant treasurer, even though he hold under successive appointments. * * *" These are words of exclusion and limitation, and the surety in effect says, "A new bond is not necessary on the expiration of the first appointment for one year, as I make myself liable under successive appointments."
The fact is, that there were two successive appointments, and no more, upon which this provision operated.
The imposition of additional liability on the surety is to extend it by construction beyond his specific engagement.
I vote for reversal.
All concur with MARTIN, J., for affirmance, except PARKER, Ch. J., not sitting, and BARTLETT, J., who reads dissenting memorandum.
Judgment affirmed.